Citation Nr: 0926661	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left heel injury, currently evaluated as 10 percent 
disabling.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a stomach condition, including 
reflux and stomach ulcer.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee injury.

5.  Entitlement to service connection for scars of the left 
shoulder and left thigh.

6.  Entitlement to service connection for arthritis of 
multiple joints.

7.  Entitlement to service connection for bilateral pes 
planus.

8.  Entitlement to service connection for residuals of a left 
leg fracture.

9.  Entitlement to service connection for residuals of a left 
arm fracture.

10.  Entitlement to service connection for residuals of a 
head injury.

11.  Entitlement to service connection for hypertension and 
hypertensive heart disease, claimed as secondary to Agent 
Orange exposure.

12.  Entitlement to service connection for gout.

13.  Entitlement to service connection for a skin rash and 
boils, claimed as secondary to Agent Orange exposure.  

14.  Entitlement to service connection for numbness of the 
left side of the body, claimed as secondary to Agent Orange 
exposure.

15.  Entitlement to service connection for bone spurs.

16.  Entitlement to service connection for bronchitis and 
frequent colds, claimed as secondary to Agent Orange 
exposure.

17.  Entitlement to service connection for asthma and 
breathing problems, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  The Board notes that in addition to 
denying the issues set forth above, this rating action also 
denied service connection for diabetic nephropathy and 
diabetic retinopathy, which the Veteran appealed.  However, 
by a December 2008 rating action, the RO granted service 
connection for diabetic nephropathy and visual problems as 
secondary to service-connected diabetes.  


FINDING OF FACT

In a March 2009 written statement, the Veteran withdrew his 
appeal with respect to the issues set forth above.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues set forth above are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

A March 2009 written statement from the Veteran clearly 
indicates his desire to withdraw his appeal with respect to 
the issues set forth above.  As there remain no allegations 
of errors of fact or law for appellate consideration, the 
Board does not have jurisdiction to review the issues on 
appeal.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


